DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: data buffer for . . . a hash value calculator configured to . . . an external transfer controller configured to . . . a priority controller configured to . . . a load balancing controller configured to . . . a packet transfer controller is configured to . . . . in claim 9; a control object selection table configured to . . . and a control object transfer controller configured to . . . in claim 10; a priority path selection table configured to . . . and a priority path controller configured to . . . in claim 11; a load balancing path selection table configured to . . . and a load balancing path controller configured to . . . in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9-16, for example see claim 9, line 19 recites the limitation "transfer destination".  There is insufficient antecedent basis for this limitation in the claim as the claim mentions a first, second and third transfer destination.  Appropriate correction and clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wei (US 2019/0386913), hereinafter referred to as D1.
Regarding claims 9 and 13, D1 discloses a multipath selection system and method for datacenter-centric metro networks, which comprises:
a data buffer for each communication path of each transfer destination of a received packet, each data buffer being associated with a virtual function (Referring to Figures 1, 2, 5A, and 5B, network adapter at CO 212A compares packet, requiring storage, for packets associated with cloud networks (virtual function) in a flow category lookup table (each communication path of each transfer destination of a received packet).  See paragraphs 0135-0137.); 
a hash value calculator configured to calculate a first hash value using a field value contained in the received packet (Referring to Figures 1, 2, 5A, and 5B, The network adapter may determine a flow category of the packet data flow 702 using a hash function (hash value calculator) of a 5-tuple label.  See paragraphs 0135-0137.); 
an external transfer controller configured to determine a first communication path of a first transfer destination of the received packet when the received packet is to be subject to external transfer control for transmission to a predetermined external server, based on the first value or the field value (Referring to Figures 1, 2, 5A, and 5B, The network adapter may determine a flow category of the packet data flow 702 using a hash function of a 5-tuple label (determine a destination based on a field value of the received packet, which comprises a communication path and transfer destination for transmission to an external server, as the forwarded is performed at the edge device).  See paragraphs 0135-0137.); 
a priority controller configured to determine a second communication path of a second transfer destination of the received packet when the received packet is to be subject to priority control based on the first hash value (Referring to Figures 1, 2, 5A and 5B, Network adapter may send the data packets that are classified according to their flow categories to a buffer for storage. Each flow category may include a priority level (priority controller) that may be to perform optimal path selection in order to transmit packet data flows (determine a second 
a load balancing controller configured to determine a third communication path of a third transfer destination of the received packet when the received packet is to be subject to load balancing control, to match a preset load balancing situation of the data buffer corresponding to the third communication path, based on the first hash value or a second hash value based on the first hash value (Referring to Figures 1, 2, 5A, and 5B, transmit and receive data packets through metro underlay network 202 using adaptive load balancing of packet flows (configured to determine third communication paths of a third transfer destination of the received packet when subject to load balancing control, match a preset load balancing situation of the data buffer, based on the hash values). The metroinsight techniques may use several techniques in leaf-spine topology 400. For instance, leaf-spine topology 400 may use a metroslice technique 408 for real-time flow classification and pattern recognition of packet data flows that are received by the metro leaf node 404A-404C, a metrofinder technique 410 that performs an enhanced ECMP routing method with continuous verification for optimal flow path and spine switch selection for transmitting packet data flows by metro leaf node 404A-404C (different communication paths), and a metroburst buffer management technique 412 at metro spine node 406A-406C for buffer management (equivalent to load balancing situation of the data buffer) that mitigates microburst transmission of packet data flows at metro spine node 406A-406C.  See paragraph 0148-150.); and 
a packet transfer controller that, in accordance with the communication path of the transfer destination determined by one of the priority controller, the load balancing controller, or the external transfer controller, transmit the received packet to the data buffer corresponding to the first, the second, or the third communication path of the first, the second, or the third transfer destination (Referring to Figures 1, 2, 5A and 5B, perform optimal path selection in order to transmit packet data flows (packet transfer controller in accordance with transfer destination and communication path of transfer destination, configured to transmit the received packet to the data buffer corresponding to the destination) to one or more spine switches of backbone spine 210 (the first, second or third transfer destination).  See paragraphs 0136-0138.)

Regarding claims 10 and 14, D1 discloses a control object selection configured to store in advance values that can be the first hash value or the field value in association with the communication paths of the transfer destinations; and a control object transfer controller configured to, in case a value identical to the first value or the field value is stored in the control object selection table, acquire information of the communication path of the transfer destination corresponding to the first hash value or the field value from the control object selection table and report the information to the packet transfer controller (Referring to Figures 1, 2, 5A, and 5B, network adapter at CO 212A compares (check the field value of the received packet against the field value of the destination function selection table, equivalent to in a case a value is identical to the first value or the field value stored in the control object selection table) packet for packets associated with cloud networks (transfer destination) in a flow category lookup table (equivalent to a field value, which can be interpreted as stored in advance for each subsequent packet received).  See paragraphs 0135-0137.).

a priority path selection table configured to store in advance values that can be the first hash value in association with the communication paths of the transfer destinations; and a priority path controller configured to, in case a value identical to the first hash value is stored in the priority path selection table, acquire information of the communication path of the transfer destination corresponding to the first hash value from the priority path selection table and report the information to the packet transfer controller. (Referring to Figures 1, 2, 5A, and 5B, network adapter at CO 212A compares (check the field value of the received packet against the field value of the destination function selection table, equivalent to in a case a value is identical to the first value or the field value stored in the control object selection table) packet for packets associated with cloud networks (transfer destination) in a flow category lookup table (equivalent to a field value, which can be interpreted as stored in advance for each subsequent packet received).  See paragraphs 0135-0137.  Referring to Figures 1, 2, 5A and 5B, Network adapter may send the data packets that are classified according to their flow categories to a buffer for storage. Each flow category (equivalent to priority path selection table, stored in advance to subsequent received packets) may include a priority level (priority controller) that may be to perform optimal path selection in order to transmit packet data flows  to one or more spine switches of backbone spine 210.  See paragraphs 0136-0138.)

Regarding claims 12 and 16, D1 discloses a load balancing path selection table configured to store in advance values that can be the first hash value or the second hash value in association with the communication paths of the transfer destinations usable in load balancing control, to match a load balancing situation of the corresponding data buffer; and a load balancing path controller configured to, in case a value identical to the first hash value or the second hash value is stored in the load balancing path selection table, acquire information of the communication path of the transfer destination corresponding to the first hash value or the second hash value from the load balancing path selection table and report the information to the packet transfer controller (Referring to Figures 1, 2, 5A, and 5B, transmit and receive data packets through metro underlay network 202 using adaptive load balancing of packet flows (load balancing path selection table which stores in advance values, equivalent to storing of packets). The metroinsight techniques may use several techniques in leaf-spine topology 400. For instance, leaf-spine topology 400 may use a metroslice technique 408 for real-time flow classification and pattern recognition of packet data flows that are received by the metro leaf node 404A-404C, a metrofinder technique 410 that performs an enhanced ECMP routing method with continuous verification for optimal flow path and spine switch selection for transmitting packet data flows by metro leaf node 404A-404C (different communication paths), and a metroburst buffer management technique 412 at metro spine node 406A-406C for buffer management (equivalent to load balancing situation of the data buffer) that mitigates microburst transmission of packet data flows at metro spine node 406A-406C (the transmission of packets of the same data flows equivalent to values identical to first hash value or second has value stored in load balancing path selection table and transfer the packet according to the matching selections).  See paragraph 0148-150.)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
17258359
Instant Application
9. (New) A network load balancing apparatus comprising: a data buffer for each communication path of each transfer destination of a received packet, each data buffer being associated with a virtual function; a function transfer controller configured to determine a destination virtual function based on a field value of the received packet or a hash value calculated using the field value; a hash value calculator configured to calculate a first hash value using the field value; a priority controller configured to determine a first communication path of a first transfer destination of the received packet when the received packet is to be 

10. (New) The network load balancing apparatus according to Claim 9, wherein the function transfer controller comprises: a 

13. (New) A network load balancing method comprising: a packet receiving step of receiving a packet, wherein a data buffer is provided to each communication path of each transfer destination of the received packet, and each data buffer is associated with a virtual function; a function transfer control 

14. (New) The network load balancing method according to Claim 13, wherein the function transfer control step comprises: a step of checking a destination function selection table storing in advance, for each of the virtual functions, a field value of the destination virtual function or a hash value calculated using the field value; and a step of checking, for each of the virtual functions, the field value of the received packet against the field value of the destination function selection table, or checking the hash value calculated using the field value of the received packet against the hash value of the 






13. (New) A network load balancing method comprising: a packet receiving step of receiving a packet, wherein a data buffer is provided to each communication path of each transfer destination of the received packet; a 

14. (New) The network load balancing method according to Claim 13, wherein the external transfer control step comprises: a step of checking a control object selection table storing in advance values that can be the first hash value or the field value in association with the communication paths of the transfer destinations; and a step of, in case a value identical to the first hash value or the field value is stored in the control object selection table, acquiring and reporting information of the communication path of the 







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mao et al. (US 10320568 A1) – protocol independent multi-table packet routing using shared memory resource.
Pfaff (US 2017/0034049 A1) – generating flow entries for flow-based managed forwarding element to implement conjunctive matching behaviors, involves distributing conjunction flow entry and flow entries to managed forwarding element.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L MILLS whose telephone number is (571)272-3094. The examiner can normally be reached Monday through Friday from 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

DONALD L. MILLS
Primary Examiner
Art Unit 2462



/Donald L Mills/            Primary Examiner, Art Unit 2462